DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matzinger (US PGPub 2004/0214345 A1) in view of Yang (US PGPub 2004/0127594), Sasaki (US PGPub 2002/0156190) and Burke (US PGPub 2005/0016844 A1).
With regard to claims 1-4, 6, 9, 14, 17 and 18, Matzinger teaches a method for producing a test element,  for detecting at least one analyte in a body fluid, the test element having at least one test chemical configured to perform at least one detection reaction in the presence of the analyte, the method comprising providing a substrate tape (figure 15-17, substrate 706), applying at least two adhesive strips (figure 15-17, spacer layer 710) to the substrate tape by using a liquid adhesive in a slot coating process (paragraph 73, line 4), where such adhesives were known to include UV curable water-based (paragraph 73, line 8-9, 12) acrylic adhesive emulsions (paragraph 48) and, applying a cover element to the adhesive strip (figure 15-17, cover 702, where it would have been expected that achieving the laminate of figure 16 would have utilized at least some pressure to contact the layers), and drying the adhesive with UV radiation (paragraph 73, line 8-9, UV cured adhesive, where UV radiation is a type of electromagnetic radiation).
Although Matzinger teaches manufacturing a test strip in a generic sense, Matzinger is silent as to the specific means of production.
Yang teaches that when applying UV curable (Yang, paragraph 12, 55) acrylic pressure sensitive adhesives (Yang, paragraph 58) applied by slot coating (Yang, paragraph 54) one can optionally employ a drying step to remove solvent from the adhesive (Yang, paragraph 56) via heating (Yang, paragraph 76) prior to application and UV curing (Yang, paragraph 56, 76).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a drying step in the method of Matzinger after coating and before lamination and curing as in the teaching of Yang (Yang, paragraph 56).  The rationale to do so would have been the motivation provided by the teaching of Yang, that to perform such a drying step predictably results in the successful drying of the solvent (Yang, paragraph 56), where water based pressure sensitive adhesive emulsions were specifically known for requiring solvent removal/long drying times (Sasaki, paragraph 4).
Burke teaches known methods of manufacturing test strips included continuous processes, where the bottom substrate is provided continuously (paragraph 183), where applying liquid materials to substrates was accomplished continuously (figure 8A), additionally layers were applied continuously (figure 10-13), curing and cutting was accomplished continuously (figure 6), and where individual strips were cut after lamination (paragraph 205-207), where it would have been expected that given the known size of such test strips (Burke, paragraph 66), the optimized values of the manufacturing process, such as the adhesive thickness required to manufacture the strip, would have fallen within the ranges claimed by applicant.  In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply a continuous manufacturing process for the test strips of Matzinger as in the teaching of Burke.  The rationale to do so would have been the motivation provided by the teaching of Burke, that to use such a continuous process followed by cutting individual strips predictably results in the ability to reliably mass produce test strips and furthermore results in the formation of individual test strips with smooth and thin reagent layers with uniform thickness (abstract).

With regard to claim 7, Matzinger teaches applying the test chemical to the substrate tape (figure 15-17, reagent pad 708; paragraph 72).

With regard to claims 10 and 11, Matzinger teaches a plastic substrate (paragraph 43, line 4).  Although Matzinger teaches the substrate is “relatively rigid”, it would have been expected that the substrate of Matzinger would have retained a significant degree of flexibility given the material and thickness of the layer (paragraph 43, line 15-19).

With regard to claim 17, Matzinger does not explicitly disclose a release liner.
Burke teaches that including a release liner on the spacer layer adhesive was known in the art at the time of the invention (Burke, paragraph 195, line 6-9), where such a liner is removed immediately prior to application of the cover layer (Burke, figure 5, step 126).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a release liner on the adhesive spacer layer of Matzinger as on the adhesive spacer layer of Burke.  The rationale to do so would have been the motivation provided by the teaching of Burke, that to include such a release liner predictably results in the prevention of premature adhesive of the spacing layer during processing (Burke, paragraph 196, line 15-17).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matzinger (US PGPub 2004/0214345 A1) in view of Yang (US PGPub 2004/0127594), Sasaki (US PGPub 2002/0156190) and Burke (US PGPub 2005/0016844), as applied for claim 1 above, and in further view of Takaki (US PN 6623664 B2).
With regard to claim 13, Matzinger is silent as to the viscosity of the adhesive.  However, since Matzinger teaches the same adhesive applied using the same method and for the same purpose of manufacturing a test strip as claimed by applicant, it would have been expected that the optimized viscosity for the adhesive would also have been the same as claimed by applicant, where such an optimized viscosity would have been obtained through routine experimentation and where it was known that test strip adhesives advantageously optimized for coating operations, such as the slot coating operation of Matzinger (Matzinger, paragraph 73, line 4), have comparatively low viscosities (Takaki, col. 4, line 55-57).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matzinger (US PGPub 2004/0214345 A1) in view of Yang (US PGPub 2004/0127594), Sasaki (US PGPub 2002/0156190) and Burke (US PGPub 2005/0016844), as applied for claim 1 above, and in further view of Safavy (US PGPub 2010/0166654 A1).
With regard to claim 15 and 16, although Matzinger discusses using hydrophobic materials to guide fluid flow on the substrate (paragraph 43, 72), Matzinger does not explicitly disclose a hydrophilic surfactant on the adhesive.
Safavy teaches it was known in the art at the time of the invention to include a hydrophilic surfactant in a photocurable acrylic adhesive (paragraph 94-96).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a surfactant in the adhesive of Matzinger as in the teaching of Safavy.  The rationale to do so would have been the motivation provided by the teaching of Safavy, that to include such a surfactant predictably results in the ability to reduce the surfaces tension of water-based fluids that contact the adhesive thereby enabling fluid flow (Safavy, paragraph 17, 96) as compared to an adhesive without such a surfactant (Safavy, paragraph 97), where the concept of guided fluid flow is recognized by Matzinger (paragraph 43, 72).

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that the prior art fails to disclose the liquid adhesive is a water-based liquid adhesive, the examiner respectfully disagrees.  As outlined on page 3 of the Final Rejection dated 9/3/2020, Matzinger teaches that a water based UV-curable adhesive were suitable in the context of their method (paragraph 73, line 8-9, 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746